Case 2:18-cr-00002-JPH-CMM Document 635 Filed 04/09/21 Page 1 of 3 PageID #: 2426
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                                   Case No. 2:18-cr-2-JPH-CMM-01

                                                              ORDER ON MOTION FOR
   v.                                                         SENTENCE REDUCTION UNDER
                                                              18 U.S.C. § 3582(c)(1)(A)
   CHRISTIEN MUNGUIA                                          (COMPASSIONATE RELEASE)


         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

  IT IS ORDERED that the motion is:

  ☐ DENIED.

  ☒ DENIED WITHOUT PREJUDICE. Defendant filed a pro se motion that the Court construes

  as a Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). Defendant's motion does

  not provide sufficient information for the Court to determine whether he might be eligible for

  compassionate release under § 3582(c)(1)(A). While the Court sympathizes with how difficult

  Defendant's battle with COVID-19 must have been, the mere fact that Defendant contracted the

  virus while in Bureau of Prisons ("BOP") custody does not constitute an extraordinary and

  compelling reason warranting compassionate release. To the contrary, the Court routinely denies

  motions for compassionate release from defendants who contracted COVID-19 while in BOP

  custody but have since recovered or are not continuing to experience debilitating symptoms. See,

  e.g., United States v. Weatherspoon, No. 2:11-cr-9-JMS-CMM-07, dkt. 894 (S.D. Ind. July 7,

  2020) (finding no extraordinary and compelling reason where defendant had conditions putting

  him at risk for severe COVID-19 symptoms and had been hospitalized after testing positive for

  COVID-19, but had since recovered); United States v. Wyatt, No. 3:17-cr-11-RLY-MPB-02, dkt.
Case 2:18-cr-00002-JPH-CMM Document 635 Filed 04/09/21 Page 2 of 3 PageID #: 2427
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



  165 (S.D. Ind. Sept. 3, 2020) (finding no extraordinary and compelling reason where defendant

  had conditions putting him at risk for severe COVID-19 symptoms and had tested positive for

  COVID-19 but remained asymptomatic); United States v. Young, No. 3:15-cr-38-RLY-CMM-03,

  dkt. 139 (denying motion to reconsider and finding no extraordinary and compelling reason

  warranting release where defendant claimed to be experiencing chest pains and difficulty breathing

  several months after his COVID-19 diagnosis because the symptoms were not severe or

  debilitating). To the extent Defendant complains about his conditions of confinement and the

  way the BOP has handled the COVID-19 pandemic, such complaints are not extraordinary

  and compelling reasons warranting his release. To the extent Defendant contends that his

  current health condition warrants compassionate release, he has not provided the Court with

  enough information to evaluate his claim. Accordingly, his motion, dkt. [630], is denied

  without prejudice. If Defendant wishes to renew his motion, he may do so by completing and

  returning the attached form motion. (Motion for Sentence Reduction Pursuant to 18 U.S.C. §

  3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner)). In addition to providing the

  information required by the form, Defendant must explain: (1) whether he has recovered from

  COVID-19; and (2) if not, what symptoms he is currently experiencing and how, if at all,

  they impact his ability to engage in daily activities.

  SO ORDERED.

  Date: 4/9/2021
Case 2:18-cr-00002-JPH-CMM Document 635 Filed 04/09/21 Page 3 of 3 PageID #: 2428
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



  Distribution:

  Christien Munguia
  Reg. No. 30748-208
  FCI Victorville Medium II
  Federal Correctional Institution
  P.O. Box 3850
  Adelanto, CA 92301

  All Electronically Registered Counsel
